Title: To Benjamin Franklin from Jean de Ternant, 15 January 1777
From: Ternant, Jean de
To: Franklin, Benjamin


Sir
Bordeaux 15 Jr. 1777
I am but just arrived at Bourdeaux after a dangerous Illness and shall have scarce time to buy the goods I Intended to carry with me before our vessel sails. Such a hasty departure makes me doubtful of receiving the letters you promised to send me for North america. However if they could not reach me before I leave this port, Messrs. Pecholier, freres Negotiants; at whose house you will be kind enough to direct them, will forward them to me very carefully by another vessel that will sail some days after ours for the same place (The Cap francois) where I shall spend a month or six weeks and wait for your letters.. . . If I can be of any use to you in any thing whatever, you may depend upon my ardent desire of defending the rights of humanity and supporting with all my might, those who have so generously stood in defence of them.. . . I have a thousand things to say; and some useful plan to propose; but prudence forbids me intering here into any particulars.. . . I must wait for a better opportunity. I wish you success in your Negotiation.. . . The new spanish minister Count florida-Blanca whom I know, and who was formerly a counsellor will undoubtedly serve your cause with an unremitted ardour.I am very respectfully sir, Your most obedient humble servant
Ternant
chez Messrs. Pecholiers freres Negotiants à Bordeaux.
 
Notation: Ternant Bordx. 15 Jan 77.
